Exhibit 10.2

EXECUTION VERSION

AMENDMENT NO. 1, dated as of January 31, 2013 (this “Amendment), to (i) the
Credit Agreement, dated as of May 2, 2012 (the “Credit Agreement”), among
STOCK-BRIDGE/SBE HOLDINGS,LLC (the “Borrower”), STOCKBRIDGE/SBE INVESTMENT
COMPANY,LLC, a Delaware limited liability company (“Holdings”), those certain
Restricted Subsidiaries of the Borrower from time to time party thereto
(together with Holdings, collectively, the “Guarantors”), the Lenders party
thereto, J.P. MORGAN SECURITIES LLC, as Lead Arranger, Syndication Agent and
Sole Bookrunning Manager, KEYCORP REAL ESTATE CAPITAL MARKETS, INC., as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), KEYCORP REAL ESTATE CAPITAL MARKETS, INC., as collateral agent for the
Lenders (in such capacity, the “Collateral Agent”) and UNION GAMING ADVISORS, as
Documentation Agent, (ii) the Escrow and Security Agreement, dated as of May 2,
2012 (the “Escrow and Security Agreement”), among the Borrower, the
Administrative Agent and KEYBANK NATIONAL ASSOCIATION, as Escrow Agent (the
“Escrow Agent”), (iii) the Master Disbursement Agreement, dated as of May 2,
2012 (the “Disbursement Agreement”), among the Borrower, the Administrative
Agent, the Collateral Agent and KEYCORP REAL ESTATE CAPITAL MARKETS, INC. (the
“Disbursement Agent”) and (iv) the First Lien Pledge Agreement, dated as of
May 2, 2012 (the “Pledge Agreement”), between Holdings and the Collateral Agent.
Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement.

WHEREAS, the Loan Parties desire to amend the Credit Agreement, the Escrow and
Security Agreement, the Disbursement Agreement and the Pledge Agreement on the
terms set forth herein;

WHEREAS, Section 10.02(b) of the Credit Agreement provides that the Borrower and
the Required Lenders may amend the Credit Agreement;

WHEREAS, Section 10.02(b) of the Credit Agreement and Section 3.8 of the Escrow
and Security Agreement provide that the Borrower, the Administrative Agent and
the Escrow Agent may amend the Escrow and Security Agreement with the consent of
the Required Lenders;

WHEREAS, Section 10.02(b) of the Credit Agreement and Section 12.8 of the
Disbursement Agreement provide that the Borrower, the Administrative Agent and
the Disbursement Agent may amend the Disbursement Agreement with the consent of
the Required Lenders;

WHEREAS, Section 10.02(b) of the Credit Agreement and Section 7.2 of the Pledge
Agreement provide that Holdings and the Collateral Agent may amend the Pledge
Agreement with the consent of the Required Lenders;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No.1 to be
duly executed by their respective authorized officers as of the day and year
first above written.

 

STOCKBRIDGE/SBE HOLDINGS, LLC, as     Borrower By:  

STOCKBRIDGE/SBE VOTECO

COMPANY, LLC, its manager

By:  

/s/ Darren Drake

  Name:   Darren Darke   Title:   Authorized Person

 

STOCKBRIDGE/SBE INVESTMENT

    COMPANY, LLC, as Holdings

By:  

STOCKBRIDGE/SBE VOTECO

COMPANY, LLC, its class A member

By:  

/s/ Darren Drake

  Name:   Darren Darke   Title:   Authorized Person

[Amendment No. 1 Signature Page]



--------------------------------------------------------------------------------

Agreed as to Section 1 of the foregoing Amendment: KEYCORP REAL ESTATE CAPITAL
MARKETS, INC., as Administrative Agent By:  

/s/ Diane Haislip

  Name:   DIANE HAISLIP   Title:   Senior Vice President

 

Agreed as to Section 2 of the foregoing Amendment:

KEYBANK NATIONAL ASSOCIATION,

as EScrow Agent

By:  

/s/ Diane Haislip

  Name:   DIANE HAISLIP   Title:   Senior Vice President

 

Agreed as to Section 3 of the foregoing Amendment: KEYCORP REAL ESTATE CAPITAL
MARKETS, INC., as Disbursement Agent By:  

/s/ Diane Haislip

  Name:   DIANE HAISLIP   Title:   Senior Vice President

[Amendment No. 1 Signature Page]



--------------------------------------------------------------------------------

Agreed as to Section 4 of the foregoing Amendment: KEYCORP REAL ESTATE CAPITAL
MARKETS, INC., as Collateral Agent By:  

/s/ Diane Haislip

  Name:   DIANE HAISLIP   Title:   Senior Vice President

[Amendment No. 1 Signature Page]